Citation Nr: 1115244	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  10-37 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).

3. Entitlement to an effective date earlier than July 6, 2007 for entitlement to service connection for tinnitus. 

4.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

5. Entitlement to a disability rating in excess of 40 percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1950 to July 1954 with subsequent National Guard and Army Reserve service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. An August 2008 rating decision granted entitlement to service connection for tinnitus and assigned a 10-percent disability rating, effective July 6, 2007; denied entitlement to a disability rating in excess of 40 percent for bilateral hearing loss; and denied entitlement to a TDIU. A March 2009 rating decision granted entitlement to service connection for PTSD, and assigned a 50-percent evaluation, effective August 14, 2008.

The Veteran refers to the issue of entitlement to service connection for a balance disorder, including as secondary to service-connected tinnitus. This claim is referred to the RO for appropriate action. The record also indicates that the Veteran may wish to file additional claims for issues including a sleep disorder and disorders of the lower extremities. The RO should contact the Veteran to clarify.

The issue of entitlement to an increased rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. Symptoms of the Veteran's PTSD cause deficiencies in most areas, including work, family, mood, judgment, insight, and thought.

2. The Veteran is unable to maintain or obtain substantial employment due to service-connected disabilities.

3. An August 18, 1988 lay statement must be construed as a claim for entitlement to tinnitus. 

4. The Veteran is in receipt of a 10-percent disability rating for tinnitus.


CONCLUSIONS OF LAW

1. The criteria for entitlement to a disability rating of 70 percent, but no more, for PTSD, are met. 38 U.S.C.A. §§ 1155, 5701 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.130, General Rating Formula for Mental Disorders (2010).

2. The criteria for entitlement to a TDIU are met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  

3. The criteria for entitlement to an effective date of August 18, 1988, for the grant of service connection for tinnitus, are met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 3.157 (2010); 38 C.F.R. § 19.118 (1989).

4. There is no legal basis to grant an increased initial rating for tinnitus. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2010). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration. Its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2010) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (holding that the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction, and that the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) requires VA to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010). It also requires VA to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The claims for an earlier effective date and increased initial disability ratings for tinnitus and PTSD are based on receipt of a notice of disagreement following the granting of service connection. VA has no duty to provide further notice upon receipt of a notice of disagreement. 38 C.F.R. § 3.159(b)(3)(i) (2010); see Dingess, 19 Vet. App. at 490 (stating that "once a decision awarding service connection, a disability rating, and an effective date has been made, notice has served its purpose, and its application is no longer required because the claim has already been substantiated"). 

VA has complied with its duty to assist the Veteran in gathering evidence to substantiate his claims. All service records and authorized and available private medical records have been associated with the claims folder. 

The Veteran was afforded a PTSD examination in December 2008, which the Board 
finds adequate for rating purposes. The examination includes a detailed history, addresses all rating criteria, and includes rationales for all opinions given. 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002). 

A. PTSD

Psychiatric disabilities are rated under the General Rating Formula for Mental Disorders ("General Rating Formula"). 38 C.F.R. § 4.130.

The Veteran seeks an initial disability rating in excess of 50 percent. Weighing all doubt in the Veteran's favor, the Board finds that the Veteran's level of occupational and social impairment, as measured by the General Rating Formula, warrants a disability rating of 70 percent. See 38 C.F.R. § 4.130, DC 9434.

In general, disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Under the General Rating Formula, a 50-percent disability rating accounts for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. . See 38 C.F.R. § 4.130, DC 9434.

A 70-percent disability rating accounts for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id.

A 100-percent disability rating accounts for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings. Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).

Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted. See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999). The Board finds that a staged rating is not appropriate in this case.

In assigning a disability rating, VA also considers the global assessment of functioning (GAF) scores assigned by mental health practitioners. GAF scores reflect psychological, social, and occupational functioning on a hypothetical continuum of mental- health illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996), (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).

A GAF score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning. Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. Id.

A GAF score of 51 to 60 indicates that the examinee has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co- workers). Id.

A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job). Id.

A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed person avoid friends, neglects family, and is unable to work). Id.

The Board must determine the probative value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. Second, the Board must determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

 The Veteran filed a claim for entitlement to service connection for PTSD in September 2008, stating that the disability causes suicidal tendencies, inabilities to maintain relationships with coworkers and his former spouse, and depression. 

In December 2008, the Veteran attended a private examination, administered in Thailand, for the purposes of determining whether he had PTSD related to military service and his current level of disability. The examination report contains an extensive history. The examiner reported no cognitive impairment or psychotic symptoms. Some inappropriate behavior was noted. The Veteran discussed a history of suicidal ideation and intent at the examination. Defects in hygiene, disorientation, memory impairment, obsessions or ritualistic behaviors, speech problems, and panic attacks were not found to accompany the Veteran's PTSD. Impaired impulse control, depressed mood, and sleep impairment were present. The report indicates that severe PTSD was diagnosed and a GAF score of 42 was assigned. The examiner stated that the Veteran was totally occupationally and socially impaired due to PTSD signs and symptoms. The Board finds no reason to question the competency or credibility of the examiner's opinions and notes that they address all rating criteria and are supported by thorough rationales. The examiner's opinions are consistent with the record. Accordingly, the Board assigns significant weight to the opinions in deciding the claim. 

In March 2009, the RO granted entitlement to service connection with a disability rating of 50 percent. 

The Veteran filed an NOD in July 2009, in which he stated that he was entitled to a 70-percent disability rating based upon the December 2008 private examination.

An April 2010 letter from a psychiatrist in Thailand indicates that the Veteran is unemployable due to PTSD, that he seeks social isolation, and that he expresses suicidal ideation. The psychiatrist indicated that the Veteran's condition was worsening and required treatment with prescription drugs. 

In June 2010, the Veteran submitted a lay statement emphasizing that the December 2008 examiner found his PTSD symptoms to be totally disabling. The Veteran also submitted a statement on interpreting GAF scores, including research from a private psychologist, M.P.

August 2010, October 2010, and February 2011 letters from the Veteran include statements to the effect that the Veteran lost a job as a professor due to his PTSD and is entitled to a 70-percent disability rating. He also indicated that the RO did not account in its rating for the December 2008 examiner's statements that the Veteran lives alone, cannot maintain or develop relationships, and had hired a full-time caregiver since he is unable to "drive a car, go shopping, maintain a household, or function normally."

The Board December 2008 examination indicates that the Veteran's thought processes are intact and the record reveals that he is a reliable historian. The record reflects suicidal ideation and intermittent intent, depression, impulse control problems, severe problems with relationships at home and at work, and a medical opinion that the Veteran is totally occupationally and socially impaired due to his PTSD. The Veteran's GAF score of 42 is consistent with a 70-percent evaluation, which accounts for symptoms indicative of occupational and social impairment in most areas.   

The preponderance of the evidence is against a finding that a 100-percent disability rating applies. A 100-percent evaluation accounts for gross impairment in thought processes or communication, persistent psychotic symptoms, grossly inappropriate behavior, persistent danger of hurting self or others, an intermittent inability to perform the activities of daily living (including maintenance of personal hygiene), disorientation, and memory loss for significant information, such as one's own name. The Veteran has not asserted that he displays or been found to display most of these symptoms. The December 2008 examiner noted some inappropriate behavior, but not grossly inappropriate behavior. The examiner also found that the Veteran might be at risk of harming himself; however, this was not considered a persistent problem. The examiner stated that the Veteran was able to perform the activities of daily living, though the Veteran has contended that he is not able to drive in Thailand. The Board finds that the inability to drive in a foreign country does not warrant a 100-percent evaluation. The Veteran's hygiene was noted to be normal. 

The Board notes that the regulations provide that in exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability may be approved, provided the case presents such an exceptional or unusual disability picture with related factors such as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1) (2010).

In this case, the Board finds no extraschedular rating is warranted. The Veteran has not reported any periods of hospitalization due to his psychiatric disability and the impact of his disability on employment has been taken into account. These factors do not render impractical the application of the regular schedular standards, which consider the impact of disability on civilian occupations in providing an accurate disability rating. See 38 C.F.R. § 4.1. 
 
Accordingly, the Board assigns a 70-percent disability rating for PTSD.

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is "part and parcel" of the claim for an increased rating. The Board also grants entitlement to a TDIU, based on much of the evidence reviewed above. 


 B. TDIU

The Board grants entitlement to a TDIU because the evidence indicates that the Veteran is unable to obtain or maintain substantial employment due to his service-connected disabilities. 

Typically, where the schedular rating is less than total, a TDIU may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010). In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment. 38 C.F.R. § 4.16(b) (2010).

The Veteran's PTSD is rated at 70 percent. 

The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal. Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect a veteran's service-connected disability has on the ability to work. Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2010); Beaty, 6 Vet. App. at 537 and Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

In addition to evidence reported above as to PTSD, evidence associated with the Veteran's hearing loss claim reveals that he experienced problems working as a professor due to his hearing loss. A January 2010 letter from the Veteran's former employer indicates that the Veteran had to work part-time in 2005 in order to take two separate speech reading courses. However, the Veteran still reported significant difficulty understanding conversations and classroom dialogue with his students. The Veteran's former employer is both competent and credible in reporting these facts. The record indicates that the Veteran and his employer settled a lawsuit related to the Veteran's employment in July 2002, but this does not provide any basis for doubting the competency or credibility of the facts stated in the January 2010 letter.

The most recent correspondence from the Veteran, dated in February 2011, indicates that the Veteran resides in Thailand and corresponds through an Army Post Office (APO) address. The Board notes that APO addresses are generally available only to those employed by the government. However, the Veteran has consistently maintained throughout the record that he is unemployed and the medical evidence suggests he is unemployable. The Board finds the Veteran and the December 2008 examiner competent and credible in making these statements and opts not to further investigate this matter. 

Accordingly, the evidence weighs toward a finding that the Veteran is unable to maintain or obtain substantial employment due to his service-connected disabilities, and the claim for entitlement to a TDIU is granted.

C. Tinnitus

Earlier Effective Date

An effective date of July 6, 2007 is currently assigned for the issue of entitlement to service connection for tinnitus. The Veteran contends he is entitled to an effective date in May 1987, when he filed a claim for entitlement to service connection for bilateral hearing loss.  The Board presently grants an effective date of service connection for tinnitus of August 18, 1988.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010). 

Under 38 C.F.R. § 3.157(b)(2), the date of receipt of a private report of examination or a lay statement may be accepted as an informal claim to reopen if it "shows the reasonable probability of entitlement to benefits." Similarly, 38 C.F.R. § 3.157(b)(1) (2010) provides that the date of a VA examination report will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of the examination report.

Under the "implicit denial" rule, in certain circumstances, a claim for benefits will be deemed to have been denied, and thus, finally adjudicated even if VA did not expressly address that claim in its decision. See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006). When a RO decision "discusses a claim in terms sufficient to put the claimant on notice that it was being considered and rejected, then it constitutes a denial of that claim even if the formal adjudicative language does not 'specifically' deny that claim." Ingram v. Nicholson, 21 Vet. App. 232, 255 (2007). The implicit denial rule applies where a regional office's decision provides an appellant with reasonable notice that his claim for benefits was denied. Adams v. Shinseki, 568 F.3d 956, 964 (Fed. Cir. 2009). Application of the "implicit denial" rule will result in the termination of the pending status of a formal or informal claim. Munro v. Shinseki, 616 F.3d 1293 (Fed. Cir. 2010).

Specifically, the Federal Circuit in Adams identified four factors to be used in determining whether a pending claim is denied: (1) the description of evidence considered in the VA adjudication (by the RO or Board); (2) the relatedness of the claims; (3) the timing of the claims, i.e., whether filed simultaneously or close together in time; and (4) whether a reasonable person would be placed on notice that the expressly denied claim also included an implicit denial of another inferred or informal claim. The test is based on a totality of the circumstances. Id. at 963-964.

The Veteran timely appealed the assignment of an effective date of July 6, 2007 in an October 2008 notice of disagreement. See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (barring de novo consideration of effective dates after finality attached to a VA decision). Therefore, the Board reviews the evidence for assignment of an effective date on a de novo basis. 

In May 1987, the Veteran submitted an original claim for entitlement to service connection for bilateral hearing loss due to a bomb explosion in combat. An application for compensation and pension dated in May 1987 does not mention tinnitus, and therefore the Board cannot construe it to be an original claim under 38 C.F.R. § 3.157(b)(2).

In June 1987, the RO denied the Veteran's claim for entitlement to service connection for hearing loss. The Veteran filed a notice of disagreement with the June 1987 rating decision in March 1988, indicating that he disagreed with denial of entitlement to service connection for hearing loss. This statement made no reference to tinnitus, and so the Board cannot construe it as an original claim for entitlement to service connection for tinnitus. See 38 C.F.R. § 3.157(b)(2).



The Veteran submitted August 1988 statements, received August 18, 1988, in which the Veteran wrote, "Once again I ask that the VA evaluate the merits of this information along with the constant ringing in both of my ears that resulted from an artillery shell exploding next to me during the Korean War for which I was awarded the Purple Heart medal." (Italics added).  The Board finds that this statement constituted an original claim for entitlement to service connection for tinnitus. See 38 C.F.R. § 3.157(b)(2). 

In November 1988, the RO denied the Veteran's claim for entitlement to service connection for bilateral hearing loss. In its rating decision, it made no mention of the Veteran's claim for tinnitus. However, this rating decision constituted a denial of entitlement to service connection for tinnitus under the implicit denial rule. See Adams, 568 F.3d at 963-964.

In November 1988, the RO was not obligated to provide the detailed statement of reasons and bases that is now a requirement of the law. See generally Natali v. Principi, 375 F.3d 1375 (Fed. Cir. 2004); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Joyce v. Nicholson, 19 Vet. App. 36 (2005) (in whole, because the law prior to the enactment of the Veterans' Benefits Amendments of 1989 did not require the RO to set forth in detail the factual bases for its decisions; nor provide in depth discussion of applicable law, the failure to do so was not clear and unmistakable legal error at the time of such decisions, and the rating board was presumed to have made the requisite findings under a presumption of validity). However, the Board finds that the claims of entitlement to service connection for hearing loss and tinnitus are related disabilities, and that an explicit claim for tinnitus was filed shortly after an explicit claim for hearing loss. It is also notable that the Veteran, in statements related to a claim for hearing loss, discussed a single injury leading to both hearing loss and tinnitus. 

Therefore the November 1988 rating decision constituted an implicit denial of the Veteran's claim for entitlement to service connection for tinnitus, and the one-year appeal period began to run. See Deshotel, 457 F.3d at 1258.

In July 1989, within a year of the November 1988 implicit denial, the Veteran submitted a statement, which he labeled as a substantive appeal to the Board, and which can be inferred as a notice of disagreement for the claim of entitlement to service connection for tinnitus. In this statement, the Veteran reported an in-service explosion, which "along with the intensity of the battle and accompanying hostile bombardment that we sustained further attributed to an accelerated [his] hearing loss and ear ringing" (emphasis added).  

Under the 1989 provisions of 38 C.F.R. § 19.118: 

A written communication from a claimant or the representative expressing dissatisfaction or disagreement with an adjudicative determination of an agency of original jurisdiction . . . will constitute a notice of disagreement. The notice of disagreement should be in terms which can be reasonably construed as a desire for review of that determination. It need not be expressed in any special wording. 

38 C.F.R. § 19.118 (1989). The Board finds that this statement can be reasonably construed as a desire for review of denial of entitlement to service connection for tinnitus and that it constituted a valid notice of disagreement under the regulation as it existed in 1989. See id.

The RO had issued a statement of the case for the issue of entitlement to service connection for bilateral hearing loss in June 1989. The RO did not issue a subsequent statement of the case mentioning the Veteran's claim for tinnitus, which denied the Veteran his right to appellate review. The claim therefore remained pending and ready for review as of the Veteran's filing of a timely notice of disagreement.  

In September 1994, the RO inferred a claim for entitlement to service connection for tinnitus and denied it. The RO treated the September 1994 decision as final after a one-year appeal period passed.  However, because the Veteran's July 1989 correspondence constituted a valid notice of disagreement, the RO did not have jurisdiction over the inferred September 1994 claim.  See  Manlincon v. West, 12 Vet. App. 238 (1999) (holding that the filing of a notice of disagreement vests jurisdiction with the Board).  

In January 2000, the RO granted entitlement to service connection for hearing loss with a noncompensable evaluation, effective in May 1987, the date of the original claim for entitlement to service connection for bilateral hearing loss. 

The Veteran submitted a July 2006 statement, in which he wrote, "A new and compelling medical report dated July 15, 2006, regarding my current claim for increased compensation benefits related to my tinnitus, is the subject matter of this correspondence." Contemporaneously, the Veteran submitted two documents: (1) a VA audiological examination report, received by VA in July 2006, and dated in May 1994, which notes "moderate, occasional, high-pitched ringing tinnitus [ ] which began after an explosion about 30 years ago[, h]istory of exposure to artillery and helicopters[, t]innitus is annoying"; and (2) a private examination report, received by VA in July 2006, and dated in July 2006, which contains a diagnosis of tinnitus. 

A physician's report dated in May 2006 and received in November 2006 noted the "medical opinion that this secondary injury, tinnitus, developed as a direct result of [the Veteran's] bilateral hearing loss." 

In August 2008, the RO reopened the claim, granted entitlement to service connection for tinnitus, and assigned a 10-percent evaluation, effective July 6, 2007. The rating decision indicates that the RO inferred a July 6, 2007 lay statement to be a claim to reopen for the issue of entitlement to service connection for tinnitus. In the July 6, 2007 lay statement, the Veteran wrote, "I request that you immediately rate my [hearing loss] and my associated chronic tinnitus at not less than 20 [percent], the latter being retroactive to May 1987."

In sum, the Veteran first filed a claim for entitlement to service connection for tinnitus on August 18, 1988. See Adams, 568 F.3d at 963-964. This claim was implicitly denied by a November 1988 rating decision. See Deshotel, 457 F.3d at 1258. The Veteran filed a valid notice of disagreement in July 1989, which vested jurisdiction with the Board. See 38 C.F.R. § 19.118 (1989). 

The Veteran requested an effective date in May 1987, when he has been assigned an effective date for the grant of entitlement to service connection for bilateral hearing loss. However, the Board finds that the preponderance of the evidence is against a finding that a May 1987 application for compensation and pension was intended to be a claim for entitlement to service connection for both bilateral hearing loss and tinnitus. In the May 1987 claim, the Veteran specifically requested benefits for "hearing loss" and "left leg injury," both of which he identified as occurring in 1952 due to a bomb explosion in combat. There is no mention of tinnitus or ringing of the ears in the May 1987 claim.

After a June 1987 rating decision denied entitlement to service connection for hearing loss, the Veteran also submitted a March 1988 statement in which there is no mention of tinnitus or ringing in the ears. The Veteran requested that the RO review his medical records, which he claimed were "filled with evidence that my hearing loss was incurred in repeated trips in helicopters which resulted in decimating my ear nerves." The Board finds that the possibility that the Veteran's medical records might have contained diagnosis of or treatment for tinnitus is not enough for the Board to infer a claim for tinnitus under 38 C.F.R. § 3.157(b)(2). This statement does not raise the reasonable probability of entitlement to benefits for tinnitus. See id.

Not until the August 18, 1988 letter, as explained above, did the Veteran mention that he experienced ringing in his ears due to combat exposure. Accordingly, the Board assigns an effective date of August 18, 1988. 

Increased Initial Rating

Tinnitus is rated under 38 C.F.R. § 4.87, Diagnostic Code 6260, which provides a maximum 10-percent evaluation for recurrent tinnitus. Note (2) provides that a single evaluation for recurrent tinnitus is to be assigned, whether tinnitus is present in one or both ears. Id. A higher evaluation for tinnitus is not available. 

The Veteran contends he is entitled to a disability rating of at least 20 percent for his service-connected tinnitus. Application of the rating schedule does not permit such a rating and the claim will be denied. 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The Board notes that the determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath, 1 Vet. App. at 589. Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert, 1 Vet. App. at 55. If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted. See Fenderson, 12 Vet. App. at 126-27. Because only a 10-percent evaluation is available for tinnitus, the Board does not assign a staged rating.

The regulations provide that in exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability may be approved, provided the case presents such an exceptional or unusual disability picture with related factors such as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In this case, the Board finds referral for an extraschedular rating is not warranted. The Veteran has not reported any periods of hospitalization due to his tinnitus. The Veteran contends that tinnitus, in conjunction with bilateral hearing loss and PTSD, affects his ability to maintain or obtain substantial employment. These factors do not render impractical the application of the regular schedular standards, which consider the impact of disability on civilian occupations in providing an accurate disability rating. See 38 C.F.R. § 4.1. 
 
Accordingly, the preponderance of the evidence is against the claim, and the claim is denied. See Alemany, 9 Vet. App. at 519. 


ORDER

A disability rating of 70 percent for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits..

A TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.

An effective date of August 18, 1988 for the award of service connection for tinnitus is granted.

A disability rating in excess of 10 percent for tinnitus is denied.


REMAND

A September 2010 private examination report is not adequate for rating of the Veteran's bilateral hearing loss. The examination report states that it was performed using the "Ramathibodi Word List," which is not accounted for by VA rating criteria. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (stating that, when the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions); see also Savage v. Shinseki, No. 09-4406 (Vet. App. Jan. 4, 2011) (finding that the duty to assist includes returning private medical examinations for clarification). 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited handling is requested.)

1. The RO/AMC must document attempts to contact a private audiologist, V.V., associated with the Chiangmai Ram Hospital in Chiangmai, Thailand, and determine whether the audiologist is able to provide information as to how results collected at a September 2010 examination relate to audiological rating criteria used by the VA. In particular, the RO/AMC should ask V. V. to provide information regarding how the Ramathibodi Word List results would be measured by the Maryland CNC Test, used in VA rating criteria.  Given the Veteran's overseas location, the RO/AMC may request that the Veteran assist in this effort, and the Veteran is obligated by law to do so.  

2. If feasible or otherwise necessary, the RO/AMC must schedule the Veteran for a new audiological examination, which addresses VA audiological rating criteria, for the purposes of determining the current level of disability due to service-connected bilateral hearing loss. 

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the clinician, who must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

b. The clinician must review all medical and lay evidence related to a claim for an increased disability rating for bilateral hearing loss, which is associated with the record. In particular, the Board calls the clinician's attention to: (i) a 2006 examination conducted at Chiangmai Ram Hospital, received by VA in July 2006; (ii) a January 2005 hearing evaluation at the University of Maryland; (iii) an April 2006 audiogram conducted by C. O.; (iv) a May 2006 history and physical report from Washington ENT group; (v) a July 2006 VA examination; (vi) a May 2007 audiogram conducted by K.L. at Bumrungard International Hospital; (vii) a September 2007 audiogram conducted by C.O.; (viii) June 2007 and April 2008 letters from C.A. at ENT Clinic; (ix) an October 2007 examination conducted at the University of Maryland; and (x) the September 2010 audiological examination conducted at Chiangmai Ram Hospital.

c. The clinician must consider the Veteran's lay testimony regarding his symptomatology during the appeal period and determine and note in his or her report whether there is a medical basis for discounting the credibility or reliability of the Veteran's assertions. 

d. If deemed appropriate by the clinician, the Veteran must be scheduled for further examinations. All indicated tests and studies must be performed. A Maryland CNC Test must be used to measure speech recognition scores. 

e. The clinician must state the auditory thresholds in the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz for both ears. 

f. In all conclusions, the clinician must identify and explain the medical bases of his or her opinion with reference to the claims file. If the clinician is unable to render the requested opinion without resort to speculation, he or she must so state; however, a complete rationale for such a finding must be provided. 

3. The RO/AMC must readjudicate the issue on appeal, with consideration to whether an extraschedular evaluation is appropriate. If the full benefit sought remains denied, the RO/AMC must provide the Veteran and his representative with a supplemental statement of the case and an appropriate period of time for response. 

4. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


